      Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
ROBERT HOROWITZ, et al.
                                   :

     v.                            :   Civil Action No. DKC 19-2459

                                   :
BRUCE SHERMAN, et al.
                                   :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this civil

rights case is the motion for summary judgment filed by Kevin Brown

and Nelson Rosales.     The issues have been briefed, and the court

now rules, no hearing being deemed necessary.         Local Rule 105.6.

For the following reasons, the motion for summary judgment will be

denied in part and granted in part.

I.   Factual Background

     In November 2014, Selzer Gurvitch Rabin Wertheimer & Polott,

P.C. (“Selzer”) obtained a judgment against Cathy and Robert

Horowitz for unpaid legal fees in the Circuit Court for Montgomery

County, Maryland.     An earlier memorandum opinion outlines the

protracted history of Selzer’s collection efforts and it need not

be restated here.     (See ECF No. 30, at 2-4).       Ultimately, after

Cathy and Robert Horowitz failed to comply with an appraiser order

and the Circuit Court found them in contempt, the Circuit Court

issued a body attachment order for the arrest of Robert Horowitz
            Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 2 of 9



on August 2, 2016.             Two officers with the Montgomery County

Sheriff’s Office (“MCSO”), Officer Kevin Brown and Officer Nelson

Morales, arrested Mr. Horowitz outside his residence on August 25,

2016.

        Mr. Horowitz (“Plaintiff”) alleges that Officers Brown and

Rosales (collectively, “Defendants”) used excessive force when

effectuating his arrest.1           As alleged in the Amended Complaint,

immediately prior to his arrest, Mr. Horowitz “was returning from

his mailbox with his head down reading his mail.”                 (ECF No. 38,

¶ 93).       “He heard several people running toward him.”         (Id., ¶ 94;

see also ECF No. 40-2 ¶ 7; ECF No. 40-3 ¶ 9).                   Officer Brown

“stopped right behind [Mr. Horowitz] and when he looked up, still

holding his mail, in full view of his neighbors, [Officer] Rosales

was tackling him head on and repeatedly yelling ‘Horowitz you

mother f---er.’”          (ECF No. 38, ¶ 94).       Officer Brown handcuffed


        1
        Mr. Horowitz advances this allegation in an amended
complaint. (ECF No. 38). Initially, Cathy Horowitz and Elizabeth
Horowitz (Robert and Cathy’s daughter) were also plaintiffs in
this action.   Robert, Cathy, and Elizabeth Horowitz filed suit
against the MCSO, seven MSCO officers (including Officers Brown
and Rosales), Selzer, and two Selzer attorneys. (ECF No. 1). An
earlier memorandum opinion outlines the procedural history of this
case.   (ECF No. 36, at 2-4).     Ultimately, the court dismissed
Elizabeth Horowitz’s claims against Selzer and the Selzer
attorneys (ECF No. 30, at 11-16), dismissed Cathy Horowitz’s claims
against the MCSO and the seven MCSO officers (ECF No. 30, at 6-
11), and denied Cathy Horowitz’s motion to amend the complaint to
state an excessive force claim against Officers Brown and Rosales
(ECF No. 36, at 6-7). Thus, Robert Horowitz is the sole remaining
plaintiff and Officers Brown and Rosales are the remaining two
defendants.
                                         2
         Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 3 of 9



Mr. Horowitz tightly. (Id., ¶ 95). Mr. Horowitz “had deep bruises

on his left arm and [sore] wrists from the arrest, which also

triggered his . . . heart condition[.]”          (Id., ¶ 99).

II.     Procedural Background

        Plaintiff’s amended complaint was filed on September 4, 2020.

(ECF No. 38).      Defendants filed a motion for extension of time to

file a response to Plaintiff’s amended complaint on September 16,

2020.     (ECF No. 39).     Before the court ruled on the motion for

extension of time, Defendants filed a timely motion for summary

judgment on September 25, 2020.           (ECF No. 40).     The motion for

extension of time will therefore be denied as moot.               Plaintiff

responded in opposition to Defendants’ motion for summary judgment

on October 23, 2020 (ECF No. 42), and Defendants replied on

November 5, 2020 (ECF No. 43).

III. Standard of Review

        Summary judgment is appropriate only if “there is no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(a); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986).            Summary judgment is

inappropriate if any material factual issue “may reasonably be

resolved in favor of either party.”           Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986); JKC Holding Co. LLC v. Wash. Sports

Ventures, Inc., 264 F.3d 459, 465 (2001).           The existence of only

a “scintilla of evidence” is not enough to defeat a motion for

                                      3
        Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 4 of 9



summary judgment.        Anderson, 477 U.S. at 251-52.                Instead, the

evidentiary materials must show facts from which the finder of

fact reasonably could find for the party opposing summary judgment.

Id.    The facts are to be taken in the light most favorable to the

party opposing summary judgment, the non-moving party.

IV.    Analysis

       Plaintiff alleges that Defendants used excessive force when

they arrested him.        Defendants argue that they are entitled to

qualified     immunity    and     that     summary    judgment     is    therefore

appropriate.

       “Qualified    immunity      shields      police     officers     who    commit

constitutional violations from liability when, based on ‘clearly

established    law,’     they    ‘could       reasonably    believe     that   their

actions were lawful.’”          Estate of Jones v. City of Martinsburg,

961 F.3d 661, 667 (4th Cir. 2020) (quoting Booker v. S.C. Dep’t of

Corr., 855 F.3d 533, 537-38 (4th Cir. 2017)).                     The qualified

immunity analysis requires courts to conduct a two-step inquiry,

asking, in either order: “(1) whether a constitutional violation

occurred; and (2) whether the right was clearly established at the

time    of   the    violation[.]”        Id.      Defendants     argue    that     no

constitutional violation occurred and, even if a constitutional

violation did occur, the law was not clearly established at the

time of the violation.          (ECF No. 40-1, at 6-12).




                                          4
      Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 5 of 9



     A.   Constitutional Violation

     Plaintiff alleges that Defendants used excessive force when

they arrested him, in violation of the Fourth Amendment to the

United States Constitution.     “The Fourth Amendment prohibits law

enforcement officers from using excessive or unreasonable force in

the course of making an arrest or otherwise seizing a person.”

Betton v. Blue, 942 F.3d 184, 191 (4th Cir. 2019).          To determine

whether law enforcement officers used excessive force, courts

“consider the facts ‘from the perspective of a reasonable officer

on the scene,’ without the ‘20/20’ vision of hindsight.’”         Hupp v.

Cook, 931 F.3d 307, 321 (4th Cir. 2019) (quoting Graham v. Connor,

490 U.S. 386, 397 (1989)).     Courts therefore “do not consider the

officer’s intent or motivation, [but] ask whether a reasonable

officer in the same circumstances would have concluded that a

threat existed justifying the particular use of force[.]”             Hupp,

931 F.3d at 321-22 (citations and quotation marks omitted).           There

are several factors to consider, including “the severity of the

crime at issue, whether the suspect poses an immediate threat to

the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.”             Pegg

v. Herrnberger, 845 F.3d 112, 120 (4th Cir. 2017) (quoting Graham,

490 U.S. at 396).

     Defendants argue that their use of force was reasonable. (ECF

No. 40-1, at 7-10).      They concede that “the first factor, the

                                   5
          Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 6 of 9



severity of the crime, goes to [Plaintiff because] he was arrested

on a body attachment order” but contend that “the remaining three

factors support the minimal amount of force used in the arrest.”

(Id., at 7-8).       The chief flaw with Defendants’ argument is their

repeated failure to construe the evidence in the light most

favorable to Plaintiff.         They assert that Plaintiff “attempted to

evade arrest[,]” that they “were concerned about their safety

should [Plaintiff] gain access to his home, where he could have a

weapon[,]” and that Plaintiff’s injuries were minor.               (Id., at 8).

Although the affidavits of Officers Brown and Rosales support these

assertions, there is a genuine dispute of material fact because

Plaintiff’s affidavit does not.           (Compare ECF No. 40-2 ¶¶ 6-12 and

ECF No. 40-3 ¶¶ 8-14 with ECF No. 42-1 ¶¶ 42-1).2

      Construing the facts in Plaintiff’s favor, Officer Rosales

immediately tackled Plaintiff to the ground.              (ECF No. 42-1 ¶¶ 4-

5).   While lying facedown on the ground, Plaintiff’s “left arm was

pinned      under    [his]     body     and   [his]     right   arm     remained

outstretched[.]”        (Id.    ¶ 6).         Officer    Rosales      then   “dug

[Plaintiff’s lower left arm out from underneath [him] and [Officer]

Brown easily pulled [his] right arm down and handcuffed [him] very




      2Defendants’ reply brief raises objections to portions of
Plaintiff’s affidavit that are not necessary to resolve the pending
motion for summary judgment. (ECF No. 42, at 3-4). The court
therefore need not resolve the objections now.
                                         6
         Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 7 of 9



tightly[.]”     (Id., ¶ 7).3    As explained in the earlier memorandum

opinion denying in part and granting in part Plaintiff’s motion

for leave to amend, “[t]ackling a non-threatening, non-resisting

individual to the ground does allege a Fourth Amendment excessive

force claim[]” and “handcuffs applied too tightly can amount to

excessive force in some circumstances[.]”          (ECF No. 36, at 10-12).

Defendants’ arguments that tackling and handcuffing Plaintiff does

not constitute excessive force here rely on their characterization

of Plaintiff as “uncooperative” and noncompliant.                (See ECF No.

40-1, at 9 (“The limited amount of force it took to stop the

uncooperative [Plaintiff] from fleeing and to arrest him was

reasonable.”); id. at 10 (“[H]andcuffing was necessary because

[Plaintiff] demonstrated, when he tried to flee and when he

resisted arrest, that he would not comply with the [Defendants’]

orders.”)).      Genuine disputes of material fact preclude summary

judgment on the first prong of the qualified immunity analysis.

     B.      Clearly Established Law

     Defendants      argue   that   even   if   tackling   and    handcuffing

Plaintiff violated his “Fourth Amendment rights against excessive

force, qualified immunity protects [them] because the rights were

not clearly established at the time of the arrest.”              (ECF No. 40-




     3 The parties dispute which officer or officers placed
handcuffs on Plaintiff, but there are no explicit allegations that
Officer Brown took part in taking Plaintiff to the ground.
                                      7
      Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 8 of 9



1, at 11-12).   They focus, however, not on the tackling but on the

handcuffing.    (Id. (“But, even if . . . handcuffing [Plaintiff]

did violate his Fourth Amendment rights, [Defendants] would be

entitled to qualified immunity . . . because [Plaintiff] was

arrested in August 2016, and the [United States Court of Appeals

for the Fourth Circuit] held that the right for a ‘calm, compliant’

subject not be handcuffed was not clearly established until it

issued its opinion in [E.W. by and through T.W. v. Dolgos, 884

F.3d 172 (4th Cir. 2018)] in February 2018.”); see also ECF No. 43

(“Yet even if . . . a constitutional violation occurred during

[Plaintiff’s] arrest, qualified immunity still applies to the

handcuffing claim[.]”)).

     Defendants make no argument regarding the second prong of the

qualified immunity analysis for Plaintiff’s excessive force claim

based on tackling.   Summary judgment will therefore be denied with

respect to Plaintiff’s excessive force claim based on tackling.

Defendants are correct, however, that the Fourth Circuit held that

the law regarding handcuffing a calm, compliant individual was not

clearly established until February 2018. E.W. by and through T.W.,

884 F.3d at 186-87 (“[W]e cannot conclude that it would have

necessarily been clear to a police officer that handcuffing [the

plaintiff] would give rise to a Fourth Amendment violation.           We

emphasize, however, that our excessive force holding is clearly

established for any future qualified immunity cases involving

                                   8
      Case 8:19-cv-02459-DKC Document 44 Filed 11/16/20 Page 9 of 9



similar circumstances.”).     Summary judgment will be granted with

respect to Plaintiff’s excessive force claim based on handcuffing.

V.   Conclusion

     For the foregoing reasons, the motion for summary judgment

will be denied in part and granted in part.       A separate order will

follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   9
